our judgment this court has no jurisdiction of this cause and it should be transferred to the Appellate Court. A suit for the foreclosure of a mortgage does not involve a freehold, and this case is no exception to the rule. (Farmers State Bank v. Fast,329 Ill. 601.) The only object of the suit was to enforce the lien on the land. There was no issue in regard to the title. Both parties claimed through Emerson — Abbott as the owner of the fee and Sullivan as a mortgagee. The pleadings did not put Abbott's title in issue. The bill did not question his title or that he acquired it in the manner stated in his answer, but alleged that he acquired his interest by Emerson's deed dated June 14, acknowledged July 31 and recorded August 1, 1922, just as the answer alleged. The only issue in the case, either in the pleadings or the evidence, was the question whether Sullivan had notice of Abbott's title. If Sullivan had notice the mortgage was not a lien on the land; if he had not notice the mortgage was a lien on the land, and in either event Abbott's title was not affected. In either event he could pay the mortgage or the decree and relieve his land of the incumbrance. *Page 136